922 So. 2d 391 (2006)
William Joseph THEUS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D03-4817.
District Court of Appeal of Florida, First District.
March 7, 2006.
Nancy A. Daniels, Public Defender, and Janice G. Scott, Assistant Public Defender, Tallahassee, for Appellant.
Charlie Crist, Attorney General, and Daniel A. David, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
William Joseph Theus appeals his conviction and sentence for four counts of lewd and lascivious battery on a child less than 16 years of age. Among the issues raised on appeal is the claim that the trial court erred in allowing a state witness, Marilyn Barnes, a member of the Child Protection Team, to refer on direct examination to a scientific article which supported Barnes' decision not to conduct a physical examination of the victim of the batteries. Appellant timely objected to Barnes' reference to the article, but the objection was denied. The trial court erred. See Liberatore v. Kaufman, 835 So. 2d 404 (Fla. 4th DCA 2003)(holding that an expert cannot, on direct examination, bolster his testimony by testifying that a treatise agrees with his opinion). However, in the context of this case, we hold the error is harmless. See State v. DiGuilio, 491 So. 2d 1129 (Fla.1986). The remaining issues raised on appeal are without merit.
Accordingly, appellant's judgment of conviction and sentence are AFFIRMED.
WOLF, VAN NORTWICK AND BROWNING, JJ., concur.